DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Liu (US 2011/0228366 A1) in view of the US patent application publication by Collin (US 2016/0377377 A1).
Liu teaches a holographic sight (Figure 2) that is comprising a housing or chassis that is comprised a base (bottom portion as shown in Figure 2), that implicitly includes an integrally formed portion that is extended upward from the base that may be identified as a support member and a unitary optical component carrier integrally formed with the support member wherein the unitary optical carrier is to house and receive a laser diode (LD, 1), a mirror (2), a collimating lens serves as the collimating optic (3), a holographic diffraction grating (HOE, 4) 
This reference teaches that the respective optical components are received in the unitary optical component carrier, however this reference does not teach explicitly to include respective receptacle for receiving the optical components.  Collin in the same field of endeavor teaches a holographic sight having a housing with a unitary optical component carrier includes respective holders or receptacles (please see Figures 3 and 4) to receive the respective light source (130, Figure 4), mirror (140), holographic optical element (150) and component (160).  It would then have been obvious to one skilled in the art to apply the teachings of Collin to modify the housing or chassis of Liu to include respective receptacle to receive each optical components for the benefit of securely receiving and arranging the respective optical components in the holographic sight to ensure proper viewing.  
With regard to claim 6, Collin teaches that the laser diode light source (130, please see paragraph [0044]) is received in a receptacle that includes a first set of opposing walls and a second set of opposing walls wherein the first set of opposing walls and the second set of opposing walls forming an opening configured to receive a laser diode (130, Figure 4).  
With regard to claim 7, Collin teaches that the opposing walls forming opening to receive the laser diode but does not teach explicitly that the opening is configured to receive a cylindrical collar in which the laser diode is positioned, however the  geometrical shape of the “cylindrical collar” may either implicitly met by the existing shape of the laser diode or an obvious matter of design choice to one skilled in the art to design the geometric shape of the opening since the opening taught by Collin indeed is capable of receiving the laser diode.  

With regard to claim 11, Collin teaches that a mirror support (142) serves as the second receptacle configured to receive a mirror comprises at least first surface and second surface configured to abut surfaces of the mirror, (please see Figure 4).  
With regard to claim 12, Liu in light of the disclosure of Collin, a receptacle for receiving the collimating optic may comprise first and second surface configured to abut surfaces of the collimating optic, for the benefit of receiving the collimating optic.  
With regard to claim 13, Collin teaches that the receptacle for receiving the holographic diffractive optical element (150, Figure 2) has at least a first surface and a second surface that configured to abut surfaces of the holographic optical element (150).  
With regard to claim 14, Liu in light of the disclosure of Collin teaches that the receptacle for receiving the image hologram (5 of Liu and 160 of Collin), may comprise at least a first surface and a second surface configured to abut surfaces of the image hologram.  

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Collin  as applied to claim 1 above, and further in view of the patent issued to Kay et al (PN. 5,369,888).
The holographic sight and the chassis for the holographic sight taught by Liu in combination with the teachings of Collin as applied to claim 1 above has met all the limitations.  
Kay et al in the same field of endeavor teaches a sight that is comprised of a unitary optical component carrier (6, Figure 1) with a support member or hinge portion (8, Figure 1) that is flexible wherein the unitary optical component carrier (6) is capable of angularly movable with respect to a base wherein the angularly movement is with the support member (8, please see Figure 1 and column 2, lines 40-68) as a fulcrum.  It would then have been obvious to one skilled in the art to apply the teachings of Kay et al to modify the support member to make it flexible for the benefit of allowing the unitary optical component carrier angularly movable to adjust the viewing direction of the holographic sight.  
With regard to claims 3-5, Kay et al teaches that the support member (8, Figure 1) has a first support portion that is extending upward relative to the base a second support portion extending away from the unitary optical component carrier (6) and a third support member portion extending toward the unitary optical component carrier (6) wherein the third support member portion integrally formed with the unitary optical component carrier.  Kay teaches, with regard to claim 4, that the support member (8) including the first support member portion is flexible and the unitary optical component carrier (6) angularly movable with the first support member portion as a fulcrum in a horizontal direction relative to the base.  Kay teaches, with regard to claim 5, that the support member (8) including the third support member portion is flexible and the unitary optical component carrier (6) angularly movable with the third support member portion as a fulcrum in a vertical direction relative to the base.  

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Liu (US 2011/022836 A1) in view of the US patent application by Collin (US 2016/0377377 A1) and US patent issued to Kay et al (PN. 5,369, 888).
Liu teaches a holographic sight (please see Figure 2) that is comprised of a housing portion serves as the unitary optical component carrier that is comprised to receive a laser diode (1, LD), a mirror (2), a collimating lens serves as the collimating optic (3), a holographic optical element serves as the diffraction grating (4) and an image hologram (5, Figure 2).  The holographic sight further comprises a portion that may be identified as a support member integrally formed with the unitary optical component carrier, (please see Figure 2).  
This reference has met all the limitations of the claims.  Liu teaches that the housing or the unitary optical component carrier is capable of receiving the respective optical components disclosed above, but it does not teach explicitly to include respective receptacles to receive each of the optical components.  Collin in the same field of endeavor teaches a holographic sight having a housing with a unitary optical component carrier includes respective holders or receptacles (please see Figures 3 and 4) to receive the respective light source (130, Figure 4), mirror (140), holographic optical element (150) and component (160).  It would then have been obvious to one skilled in the art to apply the teachings of Collin to modify the housing or chassis of Liu to include respective receptacle to receive each optical components for the benefit of securely receiving and arranging the respective optical components in the holographic sight to ensure proper viewing.  

Kay et al in the same field of endeavor teaches a sight that is comprised of a unitary optical component carrier (6, Figure 1) with a support member or hinge portion (8, Figure 1) that is integrally formed with the unitary optical component carrier (6, Figure 1) wherein the support member or the hinge portion (8) is flexible, (please see column 2, lines 40-46) which comprises a first portion that is flexible in horizontal direction and a second portion that is flexible in vertical direction such that the unitary optical component carrier (6) horizontally and vertically movable relative to the support member.  
It would then have been obvious to one skilled in the art to apply the teachings of Kay et al to modify the support member to make it flexible for the benefit of allowing the unitary optical component carrier angularly movable to adjust the viewing direction of the holographic sight.  
With regard to claim 16, as shown in Figure 1, the support member comprises a first upstanding wall, a second upstanding wall and a flexible member (8, Figure 1) connected between the first upstanding wall and the second upstanding wall.  The unitary optical component carrier integrally formed with the second upstanding wall, wherein a horizontal force applied to the unitary optical component carrier is communicated to the second upstanding wall and the unitary optical component carrier.  
With regard to claim 17, Kay et al teaches that the support member (8) comprises a first horizontal member and a second horizontal member that a joint (9) integrally formed between the first horizontal member and the second horizontal member wherein the unitary optical .  

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Liu (US 2011/0228366 A1) in view of the US patent application publication by Collin (US 2016/0377377 A1).
 Liu teaches a holographic sight (please see Figure 2) that is comprised of a unitary optical component carrier that is configured to receive a laser diode (1, LD, Figure 2, paragraph [0022]), an imaging hologram (5), and a mirror serves as the at least one optical device configured to communicated light between the laser diode and the image hologram, (please see Figure 2).  
This reference has met all the limitations of the claims.  It however does not teaches explicitly to include respective receptacle to receive each of the optical component of the holographic sight.  Collin in the same field of endeavor teaches a holographic sight that is comprised of a unitary optical component carrier, (please see Figures 3 and 4), that is comprised of respective receptacles that is configured to receive the laser diode, (130, Figure 4), the mirror (140, Figures 3 and 4, with receptacle 142), and the imaging hologram, (receptacle for element 160, Figures 3 and 4).   It would then have been obvious to one skilled in the art to apply the teachings of Collin to modify the housing or chassis of Liu to include respective receptacle to receive each optical components for the benefit of securely receiving and arranging the respective optical components in the holographic sight to ensure proper viewing.  
.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Collin as applied to claim 18 above, and further in view of US patent issued to Kay et al (PN. 5,369,888).  
The holographic sight taught by Liu in combination with the teachings of Collin as applied to claim 18 above has met all the limitations of the claim.  
With regard to claim 20, as shown in Figure 2, Liu teaches that the holographic sight comprises a base with a portion of the housing may be identified as a support member that is integrally formed with the base and extending upward from the base wherein the support member is also integrally formed with the unitary optical component carrier.  This reference however does not teach explicitly that the support member is flexible and the unitary optical component carrier angularly movable around the support member in horizontal and vertical directions relative to the base.  Kay et al in the same field of endeavor teaches a sight that is comprised of an unitary optical component carrier (6, Figure 1) with a support member or hinge portion (8) that integrally formed with a base (4) and extending upward from the base and the support member is also integrally formed with the unitary optical component carrier (6).  The hinge portion is flexible, (please see column 2, lines 44-47), and the unitary optical component carrier angularly movable around the support member in both horizontal and vertical directions .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent issued to Tai et al (PN. 6,490,060) discloses a holographic sight with a chassis for housing the optical components of the holographic sight.  US patent application publication by Armbruster et al (US 2016/0161735 A1) teaches a holographic sighting system that is comprised of a chassis that receives the optical components of the holographic sighting system.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



					/AUDREY Y CHANG/           					 Primary Examiner, Art Unit 2872